The finding was imperfect, and no judgment should have been entered upon it; but since it was entered, and there is no mode of reversing it, being a judgment of the Superior Court, though clearly erroneous, the defendants exnecessitate must be allowed to plead the same matter to this sci. fa. to discharge their own goods, though they would not be entitled to such a plea now, had they not pleaded it to the first action. However, the plea now put in must relate to the teste of the process by which they were first brought into court, and must state a full administration and no assets at that time.
Cited: Ray v. Patton, 86 N.C. 389; Hinsdale v. Hawley, 89 N.C. 88.